       Case 1:17-cv-00859-WHA-CSC Document 65 Filed 04/06/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

ANDRE D. FLAGG,                                )
                                               )
        Plaintiff,                             )
                                               )
v.                                             ) Case No. 1:17-cv-00859-WHA-CSC
                                               )
K. MOORE, et al.,                              )
                                               )
                                               )
        Defendants.                            )

                                       NOTICE TO COURT

        COME NOW the Defendants, Houston County Jail Corrections Deputies Kelita Moore,

James Watson, Walter Marshall, Tony Murphy, Aubrey Womack, Mitchell Thorman, Heather Rash

and Camille Glanton, and file this Notice to the Court as follows:

        Due to the ongoing response to the COVID-19 pandemic, Defendants have not yet had an

opportunity to engage in a good faith discussion with the Plaintiff. However, Defendants state that

Defendants’ efforts to engage in this discussion will take place on or before April 16, 2020 and

Defendants will comply with this Court’s order to notify the Court of the outcome on that date.

        Respectfully submitted this 6th day of April 2020.

                                               s/C. Richard Hill, Jr.__________
                                               C. RICHARD HILL, JR. (HIL045)

                                               s/Ashley H. Freeman___________
                                               ASHLEY H. FREEMAN (FRE 044)
     OF COUNSEL:
     Capell & Howard, P.C.
     150 South Perry Street (36104)
     P.O. Box 2069
     Montgomery, AL 36102-2069
     Telephone: (334) 241-8043
     Facsimile: (334) 241-8243
     Email: rick.hill@chlaw.com
             ashley.freeman@chlaw.com
      Case 1:17-cv-00859-WHA-CSC Document 65 Filed 04/06/20 Page 2 of 2




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this the 6th day of April 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, and have placed a copy of it in the United States
Mail, postage prepaid to the following:

Andre D. Flagg
AIS 310705
Houston County Jail
901 East Main Street
Dothan, AL 36301



                                                s/C. Richard Hill, Jr.
                                                OF COUNSEL




                                                    2
